Name: Commission Regulation (EEC) No 3717/91 of 18 December 1991 drawing up the list of goods which may benefit from the arrangements permitting goods to be processed under customs control before being put into free circulation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 91 Official Journal of the European Communities No L 351 /23 COMMISSION REGULATION (EEC) No 3717/91 of 18 December 1991 drawing up the list of goods which may benefit from the arrangements permitting goods to be processed under customs control before being put into free circulation Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2763/83 of 26 September 1983 on arrangements permitting goods to be processed under customs control before being put into free circulation ('), as last amended by Regulation (EEC) No 720/91 (2), and in particular Articles 2 and 15 thereof, Whereas it is advisable to draw up a list of goods which may benefit from the arrangements identical to that annexed to Council Regulation (EEC) No 2369/89 of 28 July 1989 amending Regulation (EEC) No 2763/83 as regards arrangements for processing under customs control (3) ; Whereas it is convenient to adapt the CN codes appearing in item 10 in column II of this list to the modifications which have taken place so far ; HAS ADOPTED THIS REGULATION : Article 1 Goods appearing in column I of the list in the Annex and intended to undergo the processing referred to in column II of that list may benefit from the arrangements permit ­ ting goods to be processed under customs control before being put into free circulation. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 272, 5. 10 . 1983, p. 1 . (2) OJ No L 78, 26. 3 . 1991 , p. 9. (3) OJ No L 225, 3 . 8 . 1989, p. 5. No L 351 /24 Official Journal of the European Communities 20 . 12. 91 ANNEX LIST REFERRED TO IN ARTICLE 1 Order number Column I Column II Goods for which processing under customs control is authorized Processing which may be carried out 1 2 3 4 5 6 7 8 9 10 11 12 13 Goods of any kind Goods of any kind Goods of any kind Goods of any kind Goods of any kind Goods of any kind Goods of any kind Tobacco falling within Chapter 24 of the combined nomenclature Raw or manufactured tobacco falling within CN code 2401 10 Palm oil falling within CN code 1511 10 10 or Solid fractions of palm oil falling within CN code 1511 90 19 or Fluid fractions of,palm oil falling within CN code 1511 90 91 , or Coconut oil falling within CN code 1513 11 10 or Fluid fractions of coconut oil falling within CN code ex 1513 19 30 or Palm kernel oil falling within CN code 151321 11 or Fluid fractions of palm kernel oil falling within CN code ex 1513 29 30 or Babassu oil falling within CN code 1513 21 19 Products falling within CN codes 2707 10, 2707 20, 2707 30, 2707 50, 2707 91 00, 2707 99 30, 2707 99 91 , 2707 99 99 and 2710 00 Crude oils falling within CN codes 2707 99 1 1 and 2707 99 19 Chromium trioxide falling within CN code 2819 10 00 Processing into samples presented as such or put up into set!) Reduction to waste and scrap or destruction Denaturating Recovery of parts of components Separation and/or destruction of damaged parts Processing to correct the effects of damage suffered Usual form of handling permitted in customs ware ­ houses or in free zones and free warehouses Processing into homogenized or reconstituted tobacco falling within CN code 2403 91 00 and/or into tobacco powder falling within CN code ex 2403 99 90 Processing into tobaccos partially within CN code 2401 20 and into tobacco refuse, falling within CN code 2401 30 00 Processing resulting in :  Mixture of fatty acids falling within CN codes 1519 11 00, 1519 12 00 , 1519 19 10, 1519 19 30 and 1519 19 90  Fatty acids falling within CN codes 2915 70 15, 2915 70 25, 2915 90 10, ex 2915 90 90, ex 2916 15 00 and ex 2916 19 90  Mixture of methyl esters of fatty acids falling within CN code ex 3823 90 98  Methyl esters of fatty acids falling within CN codes ex 2915 70 20, ex 2915 70 80, ex 2915 90 90, ex 2916 15 00 and ex 2916 19 90  Mixture of fatty alcohols falling within CN code 1519 30 00  Fatty alcohols falling within CN code 2905 16 90, 2905 17 00 and 2905 19 90  Crude glycerine falling within CN code ex 1520 10 00 Processing into products falling within CN codes 2710 00 71 and 2710 00 75 Processing into products falling within CN codes 2707 10 90, 2707 20 90, 2707 30 90, 2707 50 91 , 2707 50 99, 2707 99 30, 2902 20 90, 2902 30 90, 2902 41 00, 2902 42 00, 2902 43 00 and 2902 44 90 Processing into chromium falling within CN code 8112 20 31